DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 4-7 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a modular distributed control LED display system, comprising each of the LED display module units(100) is provided with a connecting lock(300) which is positioned between the LED display module unit(100) and the splicing frame (200),
when the connecting lock(300) is opened, the LED display module unit (100) can be removed from the splicing frame(200) , when the connecting lock(300) is locked, the LED display module unit(100) is locked in the splicing frame(200) by the connecting lock (300), the connecting lock(300) comprises a rear opening structure (310) and a front opening structure(320), wherein the rear opening structure (310) is arranged on the back of the lamp board(110), and the front opening structure(320) is arranged in the front of the board(110), the user can open the connection lock(300) from the back of the
lamp board(110) through the rear opening structure (310), and at the same time, the user can also open the connection lock (300) from the front of the lamp board (110) through the front opening structure (320), in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Hall (USPGPUB DOCUMENT: 2018/0151096) discloses in Fig 1, 2, 24A & 29A, please see modified fig 24A in office action,  a modular distributed control LED display system, comprising several LED display module units(104a-104t)[0088] which are spliced together (by 108/110/116/114/112) to form an integrated LED display screen(100), each of the LED display module units(104a-104t)[0088] comprises a board(LED board)[0226] and an independent controller (1625/1650)[0206,0207], wherein the board(LED board)[0226] is provided with a number of LED light sources[0088], and the independent controller (1625/1650)[0206,0207] is provided on the back of the
 board, the independent controller (1625/1650)[0206,0207] is used to control the working state and display mode of the LED light sources[0088], the independent controller (1625/1650)[0206,0207] is provided with an independent power module(power supply 224)[0099] and an independent control module (222 is used to control the LEDs)[0099],  the independent controller (1625/1650)[0206,0207] is provided with an input connecting cable(1360), and with an output cable(1365),
when several LED display module units(104a-104t)[0088] are spliced together (by 108/110/116/114/112) to form the integrated LED display screen(100), the input connecting cable (1360) and the output connecting cable(1365) are connected between any two adjacent LED display module units (100) but does not disclose 

each of the LED display module units(100) is provided with a connecting lock(300) which is positioned between the LED display module unit(100) and the splicing frame (200),
when the connecting lock(300) is opened, the LED display module unit (100) can be removed from the splicing frame(200) , when the connecting lock(300) is locked, the LED display module unit(100) is locked in the splicing frame(200) by the connecting lock (300), the connecting lock(300) comprises a rear opening structure (310) and a front opening structure(320), wherein the rear opening structure (310) is arranged on the back of the lamp board(110), and the front opening structure(320) is arranged in the front of the board(110), the user can open the connection lock(300) from the back of the
lamp board(110) through the rear opening structure (310), and at the same time, the user can also open the connection lock (300) from the front of the lamp board (110) through the front opening structure (320).  Therefore, it would not be obvious to make the modular distributed control LED display system as claimed.






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819